

 
Exhibit 10.2
 
STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of the 13th
day of August, 2010, by and between WORKSTREAM INC., a Canadian corporation (the
“Company”), and JWL INVESTMENTS LLC, a Delaware limited liability company, DAVID
KENNEDY and EZRA SCHNEIER  (each, an “Investor” and collectively, the
“Investors”).
 
Background
 
WHEREAS, the Investors desires to purchase from the Company, and the Company
desires to sell to the Investors, common shares, no par value, of the Company
(the “Common Stock”).
 
NOW, THEREFORE, in consideration of the mutual agreements, undertakings and
covenants herein contained, the parties, intending to be legally bound hereby,
agree as follows:
 
1.           Purchase and Sale.  Subject to the terms and conditions of this
Agreement and in reliance upon the representations of the Company and the
Investors contained herein, each Investor hereby subscribes for and purchases
from the Company, and the Company hereby sells to each Investor, such number of
shares of Common Stock set forth opposite such Investor’s name on Schedule I
hereto (all such shares, collectively, the “Shares”). The aggregate purchase
price for the Shares shall be Five Hundred Thousand Dollars ($500,000) (the
“Purchase Price”) and each Investor shall be responsible for paying the Company,
by wire transfer of immediately available funds, such portion of the Purchase
Price as is set forth opposite such Investor’s name on Schedule I hereto.
 
2.           Payment and Delivery.  Upon receipt of the aggregate Purchase Price
and, subject to the terms and conditions hereof, the Company will deliver to
each Investor, promptly following the date hereof, a stock certificate duly
executed by the Company, registered in the name of such Investor and dated the
date hereof representing the Shares purchased by such Investor from the Company.
 
3.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to each Investor as follows:
 
(a)           Subsidiaries.  All of the majority owned direct and indirect
subsidiaries of the Company are set forth on Schedule 3(a) (the
“Subsidiaries”).  The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary.
 
(b)           Organization and Qualification.  Each of the Company and the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
or
 
 
 

--------------------------------------------------------------------------------

 
 
default of any of the provisions of its respective articles or certificate of
incorporation, by-laws or other organizational or charter documents.  Each of
the Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
this Agreement, (ii) a material adverse effect on the results of operations,
assets, business or financial condition of the Company and the Subsidiaries,
taken as a whole, or (iii) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under this
Agreement (any of (i), (ii) or (iii), a “Material Adverse Effect”).
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement.  The execution and delivery of this Agreement by
the Company and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary action on the part of the
Company.  This Agreement has been duly executed by the Company and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies, and (iii) insofar as
indemnification and contribution may be limited by applicable law.
 
(d)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the issuance and sale of the Shares do not and will
not (i) conflict with or violate any provision of the Company’s certificate of
incorporation or by-laws, or (ii) conflict with or result in a violation of any
law, rule, regulation, order, judgment, injunction, decree or other restriction
of any court or governmental authority to which the Company is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected, except in
the case of clause (ii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other party in connection with the execution,
delivery and performance by the Company of this Agreement, other than the filing
of Form D with the Securities and Exchange Commission and such filings as are
required to be made under applicable state securities laws.
 
(f)           Issuance of Shares.  The Shares issued pursuant to this Agreement
are duly authorized and when issued and paid for in accordance with this
Agreement will be duly and validly issued, fully paid and nonassessable, free
and clear of all liens imposed by the Company other than restrictions on
transfer provided for herein or by law.
 
 
2

--------------------------------------------------------------------------------

 
 
(g)           Capitalization.  The capitalization of the Company is as described
on Schedule 3(g).  No person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by this Agreement.  The issue and sale of the Shares will not
obligate the Company to issue shares of Common Stock or other securities to any
person (other than the Investor).  All of the outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable, have been
issued in compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Shares.
 
(h)           SEC Reports; Financial Statements.  The Company has filed all
reports required to be filed by it under the Securities Act of 1933 (the
“Securities Act”) and the Securities Exchange Act of 1934 (the “Exchange Act”),
including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the exhibits
thereto, being collectively referred to herein as the “SEC Reports”).  As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act.  As of their
respective dates, the financial statements of the Company included in the SEC
Reports complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. Such financial statements have
been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate).
 
(i)           Litigation.  Except as set forth in the SEC Reports and on
Schedule 3(i), there is no action, suit or proceeding pending or, to the
knowledge of the Company, threatened against the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency or regulatory authority (federal, state, county, local
or foreign) (collectively, an “Action”) which could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.
 
(j)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.
 
(k)           Patents and Trademarks.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights necessary or material for use in connection with their respective
businesses as described in the SEC Reports and which the failure to so have
could have a Material Adverse Effect (collectively, the “Intellectual Property
Rights”).  Neither the Company nor any Subsidiary has received a written notice
that the
 
 
3

--------------------------------------------------------------------------------

 
 
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any third party.  To the knowledge of the Company,
all such Intellectual Property Rights are enforceable and there is no existing
infringement by another third party of any of the Intellectual Property Rights
of others.
 
(l)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, to the knowledge of the Company, none of the officers or
directors of the Company are presently a party to any material transaction with
the Company or any Subsidiary (other than for services as employees, officers
and directors).
 
(m)           Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other person with respect to
the transactions contemplated by this Agreement.  The Purchasers shall have no
obligation (other than with respect to their own actions) with respect to any
fees or with respect to any claims made by or on behalf of other persons for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by this Agreement.
 
(n)           Registration of Common Stock.  The Company’s Common Stock is
registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.
 
(o)           Title to Property.  Except as set forth on Schedule 3(o), the
Company has good and marketable title to, or a valid leasehold interest in, its
material property and assets, free and clear of all mortgages, liens, loans and
encumbrances, except such encumbrances and liens that arise in the ordinary
course of business and do not materially impair the Company's ownership or use
of such property or assets.
 
(p)           Compliance with Laws.  The Company is in compliance with all laws
and ordinances and all governmental rules and regulations to which it is
subject, except where the failure so to comply would not have a Material Adverse
Effect.
 
(q)           Taxes.  As of the date hereof, except for matters that would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, the Company and each Subsidiary have filed all
necessary federal, state and foreign income, and franchise tax returns and have
paid or accrued all taxes shown as due thereon, except for filings that are
subject to extensions and amounts that are otherwise in dispute.
 
(r)           Employment Arrangements.  Except as set forth on Schedule 3(r), as
of the date of this Agreement the Company is not a party to any employment
agreement with any of its employees.  The Company has provided the Investors
with a true and correct copy of each employment agreement listed on Schedule
3(r).  All of the employees of the Company other than employees covered by
employment agreements are employed on an at-will basis.  The Company is not a
party to any union agreement or collective bargaining agreement, and each
Company is in compliance in all material respects with all laws respecting
employment and employment
 
 
4

--------------------------------------------------------------------------------

 
 
practices, terms and conditions of employment and wages and hours.  The Company
has no knowledge of any union organizing activity involving the Company’s
employees.  The Company and its subsidiaries believe that their relations with
their employees are good.  To the Company’s knowledge, all of the Company’s
employees have lawful status to work in the United States.
 
(s)           Insurance.  The Company and each of its subsidiaries are insured
by insurers of recognized financial responsibility against risk, including
directors’ and officers’ liability risk, in such amounts as management of the
Company believes to be prudent and customary.
 
4.           Representations and Warranties of the Investors.  Each Investor,
severally as to itself and not jointly, hereby represents and warrants to the
Company as follows:
 
(a)           Authorization and Power.  JWL Investments LLC is a limited
liability company duly organized and existing under the laws of the State of
Delaware.  Such Investor has the requisite limited liability power, and is
authorized, and each other Investor has the power and is authorized, to enter
into this Agreement, to purchase the Shares hereunder and to carry out and
perform its obligations under the terms of this Agreement.  This Agreement has
been duly and validly executed and delivered by such Investor and constitutes
the legal, valid and binding obligation of such Investor, enforceable against it
in accordance with its terms, subject as to enforcement to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equitable principles.
 
(b)           Investment Purposes.  Such Investor is acquiring the Shares for
investment purposes only, for such Investor’s own account and with such
Investor’s own funds and not for the account or with the funds of any other
person and not with a view to the resale, assignment, fractionalization or
distribution thereof, either in whole or in part and not with a view to resale
or distribution to others.  Such Investor has no present plans to enter into any
contract, undertaking, agreement or arrangement for the transfer, assignment,
resale or distribution of the Shares.  Such Investor is not participating,
either directly or indirectly, in an underwriting of the Shares and will not
take, or cause to be taken, any action that would cause the Investor to be
deemed to be an underwriter of the Shares as defined in Section 2(11) of the
Securities Act of 1933, as amended (the “Act”).
 
(c)           Restrictions on Transfer.  Such Investor understands that the
Shares have not been registered under the Act or under any state securities or
blue sky laws and, as a result thereof, are subject to substantial restrictions
on transfer.  Such Investor acknowledges that the Shares must be held
indefinitely and that the Shares may not be sold or otherwise transferred unless
the Shares (i) have been registered for resale under the Act and any applicable
state securities laws or (ii) are transferred in reliance upon applicable
exemption from registration.
 
(d)           Approvals.  Such Investor understands that no federal or state
agency or regulatory body, including, without limitation, any federal or state
securities commission, has approved or disapproved the Shares or passed upon or
endorsed the merits of the offer and sale of the Shares pursuant to this
Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           Risks.  Such Investor understands that an investment in the Shares
involves a high degree of risk, including loss of the total investment, lack of
liquidity and restrictions on transfer of the Shares.  In this regard, such
Investor has read, understands and is familiar with the Risk Factors set forth
in the SEC Reports (the “Risk Factors”), is familiar with the nature of the
risks associated with acquiring securities of a company similarly situated with
the Company, and has determined that the purchase of the Shares is consistent
with the Investor’s investment objectives.  Such Investor has consulted with its
own legal, accounting, tax, investment and other advisors with respect to the
merits and risks of an investment in the Shares.
 
(f)           Company Condition.  Such Investor has carefully reviewed the SEC
Reports and has relied solely upon the SEC Reports and investigations made by or
on behalf of the Investor in making the decision to purchase the Shares.  Such
Investor acknowledges that it is familiar with the condition of the Company,
financial and otherwise, and with its business operations and prospects,
including the information contained in the Risk Factors, and further
acknowledges that such Investor and the Investor’s advisors have been provided
with or have been given access to all of the financial and any other information
requested by them or deemed by them to be necessary or material for the Investor
to make the investment decision to acquire the Shares.  Such Investor
acknowledges that it has been granted the opportunity to ask questions of and
has received answers satisfactory to it from representatives of the Company
concerning the business and operations of the Company and the Company warrants
that the information provided to the investors is true and correct.
 
(g)           Accredited Investor.  Such Investor is an “accredited investor” as
such term is defined in Rule 501 of the Act.
 
(h)           Use of Proceeds.  Such Investor understands and acknowledges that
the proceeds from the sale of the Shares will be used by the Company for working
capital and general corporate purposes, including payment of the costs incurred
by the Company in connection with the preparation of the original Term Sheet,
this Agreement, the Employment Agreements (as hereinafter defined), the exchange
agreements between the Company and its secured note holders and all documents
contemplated in connection with the transactions thereunder.
 
(i)           Exemption from Registration.  Such Investor understands that the
Shares are being offered and sold in reliance upon specific exemptions from the
registration requirements of the Act and state securities laws, and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings set forth herein in
order to determine the applicability of such exemptions and the suitability of
the Investor to acquire the Shares.  The representations and warranties made by
such Investor hereunder shall survive the delivery of this Agreement and the
purchase by the Investor of the Shares subscribed for hereunder.
 
(j)           Experience of Investor.  Such Investor, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment.  Such Investor is able to
 
 
6

--------------------------------------------------------------------------------

 
 
bear the economic risk of an investment in the Shares and, at the present time,
is able to afford a complete loss of such investment.
 
(k)           General Solicitation.  Such Investor is not purchasing the Shares
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.
 
5.           Legend.  Each Investor understands that certificates evidencing the
Shares shall bear a legend in substantially the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "SECURITIES ACT") OR THE SECURITIES LAWS OF ANY
STATE.  THE SECURITIES MAY NOT BE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM UNDER THE SECURITIES ACT AND SUCH STATE
SECURITIES LAWS.
 
6.           Covenants.
 
(a)           Employment Agreements.  Simultaneous with the execution and
delivery of this Agreement, the Company agrees that it will, and the Investor
agrees that it will cause each of John Long, David Kennedy and Ezra Schneier to,
execute the relevant employment agreements in the forms set forth as Exhibit A,
Exhibit B and Exhibit C hereto (collectively, the “Employment
Agreements”).  Each of the Company and the Investor agrees that this Agreement
shall become effective and binding on the parties only upon the execution and
delivery each of the Employment Agreements.
 
7.           Miscellaneous.
 
(a)           Confidentiality.  The Investor agrees to maintain the
confidentiality of any non-public information relating to the Company or the
business conducted by the Company that is received from the Company
(“Confidential Information”) for a period of five years after its
disclosure.  Except as otherwise agreed to by the parties, the Investor shall
use such Confidential Information solely for purposes related to its investment
in the Company and it may not use any such Confidential Information for the
purpose of or in connection with the trading of any of the Company’s securities,
including the Common Stock.  Confidential Information shall not be deemed to
include any of the following: (a)  information that now or later becomes
generally known or available through no act or omission on the part of the
Investor; (b)  information which the Investor can document was already known to
the receiving party at the time it is disclosed to the Investor, other than as a
result of a breach of confidentiality obligation by another party;
(c)  information which the Investor can document was independently developed by
the Investor without reference to the Confidential Information provided; or
(d)  information properly disclosed to the Investor by a third party without
breach of any obligation to the party who owns the Confidential
Information.  The Investor may disclose Confidential Information of the
 
 
7

--------------------------------------------------------------------------------

 
 
Company pursuant to legally compelled disclosure or in the course of a legal
proceeding or action involving the Company.
 
(b)           Notices.  All notices, requests and other communications to any
party under this Agreement shall be in writing and shall be given to such party
at its address or facsimile number set forth below or such other address or
facsimile number as such party may hereafter specify for the purpose by notice
to the other parties.  Each such notice, request or other communication shall be
effective: (a) if given by facsimile, when such facsimile is transmitted to the
facsimile number with confirmation of receipt, (b) if given by registered or
certified mail, return receipt requested, three business days after such
communication is deposited in the mail with postage prepaid, addressed as
aforesaid or (c) if given by any other means, when delivered at the address
specified hereunder.
 

 
If to the Investors:
 
 
 
_____________________________
_____________________________
_____________________________
Facsimile: _____________________
 
 
With a copy to:
 
 
 
 
_____________________________
_____________________________
_____________________________
Attention: ___________________     
Facsimile: ____________________   
 
 
If to the Company:
Workstream Inc.
485 N. Keller Road, Suite 500
Maitland, FL 32751
Attention: Chairman of the Board
Facsimile: (407) 475-5517
 
 
With a copy to:
 
 
Cozen O’Connor
1900 Market Street
Philadelphia, PA 19103
Attention: Scott Brucker, Esq.
Facsimile: (215) 665-2013

 
(c)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, and neither party may assign or transfer any of its rights or
obligations hereunder without the consent of the other party.
 
(d)           Governing Law.  The rights of the parties hereto shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of Delaware, without regard to principles of conflicts of
law.  THE PARTIES HERETO HEREBY IRREVOCABLY CONSENT TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED IN THE STATE OF DELAWARE IN CONNECTION WITH ANY
 
 
8

--------------------------------------------------------------------------------

 
 
ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT.  THE PARTIES HERETO HEREBY
WAIVE ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR
TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH
THIS SECTION 7(d) AND STIPULATE THAT SUCH COURTS SHALL HAVE IN PERSONAL
JURISDICTION AND VENUE OVER EACH SUCH PARTY FOR THE PURPOSE OF LITIGATING ANY
SUCH DISPUTE, CONTROVERSY OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT.
 
(e)           Cooperation.  From time to time hereafter, at the request of the
Company, each Investor shall execute and deliver such other instruments or
documents as may be reasonably requested by the Company to more fully vest and
perfect title to the Shares and all rights thereunder.
 
(f)           Entire Agreement.  This Agreement and the documents executed and
delivered pursuant hereto and in connection herewith constitute the entire
agreement between the parties with respect to the subject matter contained
herein and supersedes all prior and contemporaneous oral and written
communications and agreements with respect thereto.
 
(g)           Severability.  In case any provision of this Agreement shall be
invalid, illegal or unenforceable, it shall to the extent practicable be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
(h)           Amendments and Waivers.  Any provision of this Agreement and the
obligations of the Company or rights of the Investor hereunder may be amended or
waived if, but only if, such amendment or waiver is in writing and is approved
in writing by the Company and each of the Investors, whereupon such amendment or
waiver shall be binding on the Company and the Investors.
 
(i)           Survival of Representations.  The representations and warranties
made herein shall survive the execution and delivery hereof and the consummation
of the transactions contemplated hereby until the twelve-month anniversary from
the date hereof.
 
(j)           Fees and Expenses.  Each party shall pay the fees and expenses of
its own advisers, counsel, accountants and other experts, if any, incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement; provided, however, that promptly following the consummation of the
transactions contemplated by this Agreement, the Company shall reimburse the
legal fees and travel expenses incurred collectively by the Investors in
connection with the negotiation, execution, delivery and performance of this
Agreement, not to exceed $10,000 in the aggregate.
 
(k)           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language
 
 
9

--------------------------------------------------------------------------------

 
 
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.
 
(l)           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original but all of which shall
constitute but one and the same instrument.  One or more counterparts of this
Agreement may be delivered via facsimile or PDF or similar electronic delivery,
with the intention that they shall have the same effect as an original
counterpart hereof.
 
[Signature page follows]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


WORKSTREAM INC.






By: ___________________________________
      Name:
      Title:
 
 


JWL INVESTMENTS LLC


 


By: ___________________________________
      Name:
      Title:
 

 
_______________________________________
 DAVID KENNEDY
 

 
_______________________________________
 EZRA SCHNEIER
 
 
11

--------------------------------------------------------------------------------

 
 
SCHEDULE I
       
Investor
Purchase Price
Shares
JWL Investments LLC
$250,000
12,645,414
David Kennedy
$125,000
6,322,707
Ezra Schneier
$125,000
6,322,707



 

